



COURT OF APPEAL FOR ONTARIO

CITATION: United Steelworkers (Local 7135) v. National Steel
    Car Limited, 2013 ONCA 401

DATE: 20130613

DOCKET: C56606

Doherty, Simmons and Pepall JJ.A.

United Steel, Paper and Forestry, Rubber,
    Manufacturing, Energy, Allied Industrial and Service Workers International
    Union, Local 7135

Applicant
    (Appellant in Appeal)

and

National Steel Car Limited

Respondent (Respondent
    in Appeal)

and

Director of Employment Standards (Ministry of
    Labour, Ontario)

Intervenor

Robert Healey, for the applicant (appellant), United
    Steel Workers

Jane Gooding, for the respondent, National Steel Car
    Limited

Grainne McGrath and Judy L. Chan, for the Director of
    Employment Standards (Ministry of Labour, Ontario)

Heard:  June 12, 2013

On appeal from the order of the Superior Court of
    Justice, Divisional Court (Toscano Roccamo and Koke JJ. and Aston J. (dissenting)),
    dated October 31, 2012.

APPEAL BOOK ENDORSEMENT

[1]

The reasons of the Divisional Court are found at [2012] ONSC 1941. 
    With respect to the majority, we agree with the analysis and conclusion of
    Aston J. in dissent.

[2]

The appeal is allowed.  The order of the Divisional Court is set aside
    and the decision of the arbitrator is quashed.

[3]

Costs to the appellant payable by the respondent, National Steel Car
    Limited, in the amount of $10,000 all inclusive.  No costs for or against the
    Director of Employment Standards.


